DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 01/05/2022 has been entered and fully considered.
Claims 2-20 are pending of which claim 2, 11, and 20 are independent and amended.
The Terminal Disclaimer filed on 01/05/2022 obviates the double patenting rejection made in the last office action  with respect to the patented claims of application 16/455715 (US PAT 10667254) and application 15/386445 (US PAT 10397909).
Applicant amendment to independent claim 20 also overcomes the rejection of claim 20 under 112(b) in the last office action.

Allowable Subject Matter
Claims 2-20 (renumbered 1-19 are allowed.

			       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks submitted on 01/30/2019 in the parent application 15/386445 (US PAT 10397909), along with the claim amendments filed on 01/05/22 have been fully considered and overcome the prior art of record. The cited prior art in the parent application has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks. The Applicant's argument presented in the Remarks filed on 01/30/2019 in the first two paragraphs on page 7 has been found to be 
	The prior art of record fails to teach a method, an apparatus and a user equipment comprising receiving first quasi co-located (QCL) information for a first control resource set and second QCL information for a second control resource set and receiving a first demodulation reference signal (DMRS) included in the first control resource set and a second DMRS included in the second control resource set and further decoding a first downlink control channel based on the first DMRS included in the first control resource set and the first QCL information and also decoding a second downlink control channel based on the second DMRS included in the second control resource set and the second QCL information as substantially described in the independent claims 2, 11 and 20. These limitations in combination with the remaining limitations of claims 2, 11, and 20 are not taught nor suggested by the prior art of record.
	Claims 3-10 depend on claim 2 and are allowed for the same reasons as the parent claim 2.
	Claims 12-19 depend on claim 11 and are allowed for the same reasons as the parent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HABTE MERED/Primary Examiner, Art Unit 2474